NOT FOR PUBLICATION                           FILED
                                                                         DEC 13 2019
                    UNITED STATES COURT OF APPEALS
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


VERONICA FLORES,                                 No.   18-56026

             Plaintiff-Appellant,                D.C. No.
                                                 2:18-cv-2471-JFW-AGR
    v.

DIGNITY HEALTH, a California                     MEMORANDUM*
corporation,

             Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                          Submitted December 10, 2019**
                              Pasadena, California

Before: O’SCANNLAIN, PAEZ, and OWENS, Circuit Judges.




*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
                                         1
      Veronica Flores appeals the district court’s dismissal of her petition to

confirm an arbitration award. Because the facts are known to the parties, we do

not repeat them here.

                                       I

      The district court did not err in denying Flores’s motion to remand, because

Flores’s action is completely preempted by federal law. See Caterpillar Inc. v.

Williams, 482 U.S. 386, 393 (1987). Section 301 of the Labor Management

Relations Act (LMRA), 29 U.S.C. § 185(a), completely preempts Flores’s action to

confirm the arbitration award because her claim depends centrally on rights

conferred by a collective bargaining agreement (CBA). See Kobold v. Good

Samaritan Reg’l Med. Ctr., 832 F.3d 1024, 1041 (9th Cir. 2016); Burnside v.

Kiewit Pac. Corp., 491 F.3d 1053, 1059–60 (9th Cir. 2007). Regardless of

whether Flores’s claim requires interpretation of the CBA, it is preempted because

her claim seeks to vindicate a right created by the labor agreement itself, see

Kobold, 832 F.3d at 1032–34, 1041; the “only source” of her claim, in this

instance, is the agreement, see Alaska Airlines Inc. v. Schurke, 898 F.3d 904, 921

(9th Cir. 2018) (en banc) (internal quotation marks omitted).




                                           2
                                         II

                                         A

      The district court did not err in dismissing Flores’s claim as currently

alleged. Flores personally lacks standing under the LMRA to enforce the

arbitration award because she has failed to allege a “hybrid” claim against both her

employer and her union. See DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151,

163–65 (1983).

                                         B

      However, the district court abused its discretion in denying Flores’s petition

with prejudice. Granting leave to amend would not be futile because, as Dignity

Health acknowledges, Flores could cure her lack of standing under the LMRA by

adding a claim against her union. See id. Further, Flores’s supposed delay alone is

not sufficient to deny leave to amend. See United States v. United Healthcare Ins.

Co., 848 F.3d 1161, 1184 (9th Cir. 2016). The district court made no finding that

Flores’s delay was accompanied by some “additional ground—such as prejudice or

bad faith—that would justify the denial,” and none is apparent in the record. Id.

      The parties shall pay their own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.



                                          3